                     2:18-cv-02308-CSB-EIL # 28-1    Page 1 of 3
                                                                                       E-FILED
                                                      Wednesday, 03 February, 2021 12:21:48 PM
                                                                  Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
CHERYLYNN BARNHILL,                   )
                                      )
            Plaintiff,                )
                                      )
      vs.                             )             No.: 2:18-cv-2308
                                      )
U-HAUL CO. OF ILLINOIS, INC.,         )
                                      )
            Defendant.                )




       EXHIBIT A
                                     2:18-cv-02308-CSB-EIL # 28-1                      Page 2 of 3
                                                                                        EMPLOYMENT ARBITRATION RULES
                                                                                                 DEMAND FOR ARBITRATION


To ensure your demand is processed promptly, please ﬁle online at www.adr.org/support. Complete this form, provide last
known email addresses and include a copy of the Arbitration Agreement, Plan or Contract.



Mediation: If you would like the AAA to contact the other parties and attempt to arrange mediation, please check this box      .


Parties (Claimant)

Name of Claimant: Cherylynn Barnhill

Address: P.O.Box 17324

City: Urbana                                                        State: Illinois                   Zip Code: 61803

Phone No.: 217-530-7070                                             Fax No.:

Email Address: cherylmon33@gmail.com

Representative’s Name (if known):

Firm (if applicable):

Representative’s Address:

City:                                                               State: Select...                  Zip Code:

Phone No.:                                                          Fax No.:

Email Address:

Parties (Respondent)

Name of Respondent: U-Haul CO. Of Illinois, Inc.

Address: 306 E. University

City: Champaign                                                     State: Illinois                   Zip Code: 61820

Phone No.: 217-351-7040                                             Fax No.:

Email Address: Uhaul.com

Representative’s Name (if known): Heather D. Erickson

Firm (if applicable): Sanchez Daniel & Hoffman LLP

Representative’s Address: 333 West Wacker Drive Suite 500

City: Chicago                                                       State: Illinois                   Zip Code: 60606

Phone No.: 312-641-1555                                             Fax No.: 312-641-3004

Email Address: herickson@sanchezdh.com

Claim: What was/is the employee/worker’s annual wage range?        Less than $100,000      $100,000-$250,000   Over $250,000
Note: This question is required by California law.

Amount of Claim:

Claim involves:     Statutorily Protected Rights   Non-Statutorily Protected Rights
                                       2:18-cv-02308-CSB-EIL # 28-1                       Page 3 of 3
                                                                                           EMPLOYMENT ARBITRATION RULES
                                                                                                    DEMAND FOR ARBITRATION


In detail, please describe the nature of each claim. You may attach additional pages if necessary:

I was wrongfully terminated, wasnt given the reason until the unemployment hearing (I won ). I was a target first for being what they called the
last of the "Ceds" and second because I contacted the EEOC after I was called a "Black Bitch" by my superior. I was the only female Assistant
General Manager to add to that I was the only black female Assistant in my region. I was demoted for getting pregnant, and replaced by a white

Other Relief Sought:      Attorneys Fees       Interest     Arbitration Costs      Punitive/ Exemplary
  Other: I want all that I am entitled to have

Please describe the qualiﬁcations for arbitrator(s) to hear this dispute:
It is court ordered, I uploaded the document for that before I paid for the Arbitration earlier today




Hearing: Estimated time needed for hearings overall:                                   hours or                               days

Hearing Locale:
(check one)     Requested by Claimant        Locale provision included in the contract
Filing Fee requirement or $300 (max amount per AAA)
Filing by Company:      $2,200 single arbitrator      $2,800 three arbitrator panel
Notice: To begin proceedings, please ﬁle online at www.adr.org/ﬁleonline. You will need to upload a copy of this Demand and the
Arbitration Agreement, and pay the appropriate fee.
Signature (may be signed by a representative):                            Date:
Cherylynn Barnhill                                                        06/22/2020

Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. Only those
disputes arising out of employer plans are included in the consumer deﬁnition. If you believe that you meet these requirements, you
must submit to the AAA a declaration under oath regarding your monthly income and the number of persons in your household.
Please contact the AAA’s Western Case Management Center at 1-800-778-7879. If you have any questions regarding the waiver of
administrative fees, AAA Customer Service can be reached at 1-800-778-7879. Please visit our website at www.adr.org/support to
ﬁle this case online.
